Exhibit 10.1 AMENDMENT NO. 4 TO EXECUTIVE EMPLOYMENT AGREEMENT This Amendment No. 4 to Executive Employment Agreement (this “ Amendment ”), is entered into this 11th day of March, 2016, by and between TALON INTERNATIONAL, INC., a Delaware corporation (the “ Company ”) and LARRY DYNE (“ Executive ”). RECITALS A.On July 30, 2010, the Company and Executive entered into an Executive Employment Agreement pursuant to which the Company retained the services of Executive, which agreement was amended by Amendment No. 1 to Executive Employment Agreement, dated June 15, 2012, Amendment No. 2 to Executive Employment Agreement, dated November 6, 2013 and Amendment No. 3 to Executive Employment Agreement, dated August 7, 2014 (as amended, the “ Agreement ”). B.The parties desire to further amend the Agreement as set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual agreements, representations and undertakings this Agreement contains, the parties hereto hereby agree as follows: 1.
